Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1, 8 and 15. 
Regarding claim 1, Archer (US 1,636,619) fails to teach “a commuter car adapted to be selectively detached and removed from the driving unit” and fails to teach “an omnidirectional transporter being adapted to selectively raise and lower to engage the commuter car, remove the commuter car from the driving unit once detached from the driving unit, and move the commuter car to one of the plurality of stations,” as recited in amended claim 1. Further, the Examiner agrees with the Applicant Arguments/Remarks filed 06/29/2022, in that, it would not be obvious to combine Archer and Van der Donk (US 2022/0001901 A1) (see Arguments/Remarks, page 6, first paragraph).
Regarding claim 8, Barry (US 3,484,002) fails to teach a “cargo compartment having at least one omnidirectional cargo transporter adapted to transport passenger cargo to a station cargo bay,” as recited in amended claim 8. Again, the Examiner agrees with the Applicant Arguments/Remarks filed 06/29/2022, in that, it would not be obvious to combine Barry and Van der Donk (see Arguments/Remarks, page 7, first paragraph).
Regarding claim 15, Barry fails to teach a “an omnidirectional transporter having an integrated telescoping lift system having a load plate . . . the omnidirectional transporter being adapted to move the commuter car between the driving unit and a station,” as recited in amended claim 15. Again, the Examiner agrees with the Applicant Arguments/Remarks filed 06/29/2022, in that, it would not be obvious to combine Barry and Van der Donk (see Arguments/Remarks, page 8, first full paragraph).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617